                   Case 2:12-cv-01924-SM-DPC Document 611 Filed 01/04/21 Page 1 of 5
 {J   tt:@                                                   ,s(k* y*<t{:ot,.                               {t,*
                                                                                         .st4ru4
kjr slrrq*                                                                                          \
                                       F'[EO
                                                   JAit 0 4    2021


                                                         L

      sCAN N F t) nt LSP snd
                       g                       I
                                                                               u;[   A*ta," No
      t-'LAi,v s-'
               iritials lt{t,"
                                       Dag€s
      tiuti)
                                                                             Z'. tL-     e(4Lq
                                                                         frr-*-,o ,-t '' Eo.(La)
                           t/*,W *x+a*                                                             tc4

      RE{.:EIVEEI                                                                    e;4#,
               jAll 0 {   20?1                     VEL>tts
      Legal Programs UePartment

                             i?-
                            Lt
                                    v+                       t le"t"t                       rv,

                                                   VE(sr,>

                                                                                                     Feg-
                                                   U^€*vCrad*

                                                                                         t 0k
                                               6                                                -J-ot<to-
                                                                                                 -Proco8l
                                                                                                     CtRmDep-
                                                                                     N           "- l-)nr: Iln .---*
                                                                                                 -

                                        c-l        To
                          F- t,   M r rvft(                        NI        UN        LD N..

                                                    i,nl ?\    .
 &nrau                f    i,c^t &rtrN ( W;;r"* r NfttjUr1,                              Mpw"* cwves
fia;rV #p "var\kbl> Un;'                                                                      '*r<;
._l
L-A.>tbry*t                       e>irh*i+                                    Lt"      sHsr+ A I,lo*                   (v'l
                                                                        Ll
                     'lb
            Case 2:12-cv-01924-SM-DPC Document 611 Filed 01/04/21 Page 2 of 5


 +"4         L                 IUL koovn€k*V(Nt-'-s                                   .


                                               (




\[rvr,.f -k+r*                                1,,L                            A

                                                         4
                                          I
                 I                                                                (
irv   UHr
            *ru N                         t   5su                         4
                                                                          \
      r?o   nl       ArU          t-)     b*             kuwv,
                                                         t.
                                                                                               o
                                                                                          t/1, ->

  OLftfe nl                             tL 6l,tS         (N&:.


                           )
                                         A         o* {a-r+ Eonr
                       L
                               )t1                  La(*
                       3)         5t {,(V                     (,r   >f,   t



                                                   a?
                                                   L-'




                                                                                                    4
                 Case 2:12-cv-01924-SM-DPC Document 611 Filed 01/04/21 Page 3 of 5


t
    i.-.4,...,

 lx{)u
                 *,*A-
                  b (>
                            t
                                !V-
                                      [nt
                                                           *'t-
                                                           b^t
                                                               '  +lfi            lo.ry+ao
                                                                                                       ^i r, +
                                                                                                       +hL
tur               o{ -)")
                                                       I


fV
                                                       lD
                                                           ,)
                                                                                                                i*1(-
                                                                                               7D rua<s         I


                                                 ,?7



,,JJ
            ,r*qtr+a\6. Wtrn u                                                                  uloUs               rs
4c C (, )t *MW
                                  \-_
                                             N             N       t.e      u                           VVI
             ,b*/y
                                                                                                        I




}iu*a{ on-V trc 4{u                                                 U4N                         u€-(.
                                                                                                  L)

                                                                                                             L
                                                                l/rt        a(rt<..r       4                 ;&ot
                                                                trrLl
                                                                            U,                         A^.l+
                                                                               7c7[L,
                    r
                                            On Drr.
          \b N5r        {             ;
                                                                                                                    G--"
    ,t*                                                                     -+ LOw
                                                                                       f




                                                                  E{>                                       b       l*s
                                                 Or'v
                  ?pL(                                                  t

                  Tffuo e*:/
                  LOL(.
                                             e.ND
                                             3o+Lt
                                                           Onr
                                                                                               \r o
  Case 2:12-cv-01924-SM-DPC Document 611 Filed 01/04/21 Page 4 of 5
(\Jrr^)   OftGk*                        s[4.rr+.



                                        t/:     /"dab1,*rWa*




                           Lt   rrtrt
               Case 2:12-cv-01924-SM-DPC Document 611 Filed 01/04/21 Page 5 of 5


eFile-ProSe

From:                                  E-Filing <EML              nters@la.gov>
Sent:                                             4,2021 2:07
To:
Subject:                                    ng
Attachments:                    92812140702.pdf



CAUTION. EXTERNAL:

CAUTION - EXTERNAL EMAIL: This emailoriginated outside the Judiciary. Exercise caution when opening attachments or
clicking on links.




                                                          1
